DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Claims #17-20 are cancelled and withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.

 	Claims #1-16 and 21-24 are pending in the present Office Action.

IDS
 	The IDS document(s) filed on May 27, 2021 and September 22, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 


Claim Rejections 35 U.S.C. § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	 	Claims 1, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao et al. (U.S. Patent Publication No. 2020/0035596 A1), hereafter “Kao”. 

	As to claim 1, Kao teaches:
A substrate 111 including one or more semiconductor devices.  Kao teaches that substrate 111 may include active devices therein, including MOS devices, transistors, and diodes.  See Kao, ¶ [0012], FIG. 1.

A first passivation layer 114 disposed over the one or more semiconductor devices.

A metal-insulator-metal (MIM) capacitor 106 structure formed over the first passivation layer.

A second passivation layer 116 disposed over the MIM capacitor structure, wherein a stress-reduction feature 104+108 is embedded within the second passivation layer.




	As to claim 7, Kao teaches a multi-layer interconnect (MLI) structure 201+202 at least partially disposed within the substrate, wherein the first passivation layer is disposed over the MLI structure.

 	As to claim 8, Kao teaches a contact feature 110A+118+102A+112 disposed over the second passivation layer, wherein the contact feature is electrically coupled to the MLI structure.

 	As to claim 9, Kao teaches an upper portion 102A of the contact features includes a redistribution layer (RDL).  Id. at ¶ [0019].


Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (U.S. Patent No. 10,825,765 B2), hereafter “Wu”.

 	As to claim 21, Wu teaches:
A substrate 102+102+103+104 including a multi-layer interconnect (MLI) structure 104c+108.

A metal-insulator-metal (MIM) capacitor 106 disposed over the MLI structure.

A stress-reduction feature (107 excluding the lowermost 107b) disposed over the MIM capacitor, wherein the stress-reduction feature includes a multi-layer structure having an oxygen-containing layer (middle 107a) disposed between a first nitrogen-containing layer (lowermost 107b) and a second nitrogen-containing layer (top 107b).


 	As to claim 24, Wu teaches a first area covered by the stress-reduction feature is greater than or equal to a second area covered by the MIM capacitor.  See Wu, FIG. 1.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kao, and further in view of Wu (U.S. Patent Publication No. 2020/0105862 A1), hereafter “Wu ‘862”.  

 	As to claim 10, Kao does not teach, inter alia, a third passivation layer.
On the other hand, Wu ‘862 teaches a third passivation layer 1288’ formed over a second passivation layer 1287 (corresponding to Kao’s second passivation layer 116) such that contact feature 93b+94b+1299 (corresponding to Kao’s contact feature 110A+118+102A+112) are disposed within the third passivation layer.
One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a third passivation layer would yield the predictable benefit of providing electrical insulation between adjacent contact features.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the third passivation layer as taught by Wu ‘862 into the MIM device structure having a contact feature as taught by Kao.

 	Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, and further in view of Kao.

 	As to claim 11, Wu teaches:
A first passivation layer 102 disposed over a substrate 101.

A metal-insulator-metal (MIM) structure 106 formed over the first passivation layer.

A stress-reduction feature (107 excluding the lowermost 107b) formed over the MIM structure, wherein the stress-reduction feature includes a first nitrogen-containing layer (lower 107b), an oxygen-containing layer (middle 107a), and a second nitrogen-containing layer (top 107b) disposed over the oxygen-containing layer.

However, Wu does not teach the substrate including an active semiconductor device.
	On the other hand, Kao teaches a substrate 111 may include active devices therein, including MOS devices, transistors, and diodes.  See Kao, ¶ [0012], FIG. 1.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of active devices into the substrate would yield the predictable benefit of enabling connections to other devices and allowing the formation of more complex 3D integrated circuit devices.
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the substrate with active semiconductor devices therein as taught by Kao into the overall MIM device structure with a substrate as taught by Wu.

 	As to claim 12, Wu teaches a first dielectric portion (lowermost 107b) between the MIM structure and the stress-reduction feature and a second dielectric portion 110 disposed above the stress-reduction feature.

 	As to claim 14, Wu teaches silicon nitride for the nitrogen-containing layers and an oxide layer for the oxygen-containing layer.  See Wu, col. 5 ll. 15-18.

 	As to claim 16, Wu teaches a patterned stress-reduction feature 106e in a region of the device including the MIM structure.

	Claims 1 and 2 are additionally rejected below.  

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (JP 2004063667A), hereafter “Matsunaga”.

	As to claim 1, Matsunaga teaches:
A substrate 11 including one or more semiconductor devices.  Matsunaga teaches MOS transistors in the substrate.  See Matsunaga, FIG. 1, FIG. 2.

A first passivation layer 16 disposed over the one or more semiconductor devices.

A metal-insulator-metal (MIM) capacitor structure 33+34+35 formed over the first passivation layer.

A second passivation layer 40 disposed over the MIM capacitor structure, wherein a stress-reduction feature 24 is embedded within the second passivation layer.  The 


	As to claim 2, Matsunaga teaches a first dielectric portion 21 disposed beneath the stress-reduction feature and a second dielectric portion 40 disposed above the stress-reduction feature.

Claims Allowable If Rewritten in Independent Form
 	Claims 3-6, 13, 15, 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claims 3-5, Kao is the closest prior art but instead teaches two oxide layers and a nitride layer.

 	As to claim 6, Matsunaga is the closest prior art but is silent as to the stress-reduction feature and second dielectric materials and their mechanical strengths.

 	As to claims 13, 22, and 23, Wu is the closest prior art but does not teach the MIM structure embedded within the second passivation layer.

 	As to claim 15, Wu is the closest prior art but teaches same thicknesses.  Id. at col. 5 ll 18-20. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829